Title: To John Adams from Francis Dana, 26 June 1789
From: Dana, Francis
To: Adams, John



Dear Sir
York June 26th. 1789

When you was last at Cambridge at my house, in consideration of the weight of the business of my present office, and of the feeble state of my health, I was induced to suggest to you, that if any office under the United States, which your partiality for me might lead you to think me capable of filling, and the duties of which would be less burthensome than those of my present one, should be open, it wou’d not be disagreable to me to be honoured with your influence and interest as a candidate for it—As noting more particular upon the subject then passed between us, it is possible you might concieve I wished again to enter into the diplomatic corps; especially if it shou’d be thought proper to send a Minister to the Court of St: Petersbourg my former residence. However gratifying that appointment might be to my ambition, yet I do assure you that nothing wou’d tempt me again to leave my Country and family. But there is an office still open for which I presume in confidence, to offer myself to you only, as a candidate. I find there is a district Judge to be appointed within each of the confederated States. That for our State is the only office which I would prefer to a seat upon our Supreme Judicial Bench. A place in the Supreme Federal Court wou’d be more honourable; but on account of the extent of their circuits, and of their sitting twice a year at the seat of the Federal Government, that wou’d expose me to all the difficulties arising from any present office; but for the consideration of which, I wou’d not quit for any other in the gift of the United States, or of this State.
While on the present circuit, I find from Mr: Parsons, that he has contemplated the appointment of Mr: Lowell to the office of our District Judge, and that in consequence of it he is lead to expect Mr: Lowell wou’d appoint him the Attorney or Advocate for the United States. Both those Gentlemen wou’d fill those offices worthily. Mr: Parsons wou’d probably be the Advocate in either case.
I have supposed from the above conversation between us (however it may favour of vanity in me) that you might think of your friend for one of the Supreme Federal Judges. Mr: Lowell has already been in that capacity; and if the reasons I have given against accepting that office, did not exist, I shou’d not choose to stand a candidate for it against him. Perhaps there may be no impropriety in both appointments, as every State must have a district Judge and, I think, Massachusetts, exteris paribus, may be entitled to one Judge of the six of the Supreme Federal Court.
I wish now to trouble you with one declaration only viz that this is the first instance in my life of my offering my self a candidate for any office whatever, directly or indirectly: and none but the reasons abovementioned shou’d be induced me ever to have done it.
I beg you would be pleased to present my sincere regards to your Lady, and to acquaint her, I shall remember her request respecting Master Thomas. But to enable me the better to execute it, I might not be amiss for her to advise him to visit very frequently in our family. We should be very happy to have him do it: to domesticate himself in some sort with us. I would be his friend so long as he will permit me to be so: but   he must not keep himself aloof from us.
I am dear Sir, / Your much obliged Friend / & obedient humble Servant
F M Dana
P.S. please to advise me of the receipt of this as soon as may be convenient

